DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Non-Final Office Action filed on December 4, 2020 is acknowledged.
Claims 1-17 were pending. Claims 1-17, together with new claims 18-21, are being examined on the merits.

Response to Arguments
Applicant’s arguments filed December 4, 2020 have been fully considered.

The following rejections are withdrawn in view of the current amendments to the 
claims:
	Rejection of claim 6 under 35 USC § 112(a), for new matter
	Rejection of claims 1, 3-4 and 6-17 under 35 USC § 112(a), for lack of enablement 
Rejection of claims 1, 3-4 and 6-17 under 35 USC § 112(b), for indefiniteness


Rejection of claims 1-17 under 35 USC 112(a), for new matter

	The Examiner disagrees. Applicant’s position is essentially that the meaning of the term “primer extension” is well-known in the art, and, consequently, conventional or well-known “nuances” of primer extension methods may be introduced into the claims without being deemed new matter, even though they are not explicitly described in the specification. The Examiner does not agree that this is the relevant standard for determining the proper construction of the term “primer extension”. The MPEP requires that “words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification” and that “application claims must ‘conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support … in the may be ascertainable by reference to the description’” (MPEP 2111.01 I and 2111, respectively emphasis added). 
Thus, the relevant inquiry is not how the ordinary artisan would construe “primer extension” in the abstract, but rather how the ordinary artisan would construe “primer extension” in light of and consistent with the specification. The originally filed specification recites “primer extension” in conjunction with methods that are inconsistent with what an ordinary artisan would consider a typical “primer extension” process. For example, the specification describes “a single stranded template compris[ing] a first strand comprising the target sequence … annealing … a primer that binds …. 3’ in relation to the target sequence … extending by polymerization the primer over … the first strand to produce a primer extension product … thereby producing a plurality of nucleic acids comprising the target sequence” (para. 7). However, the ordinary artisan would expect that “primer extension” of a template nucleic acid with a target sequence and a primer that binds 3’ in relation to the target sequence would produce a primer extension product comprising the sequence reverse complementary to the target sequence. In a sense, the “primer extension” taught in the specification produces the opposite (i.e. the target sequence vs. the reverse complement of the target sequence) of what the ordinary artisan’s understanding would require.
As a result, the plain meaning of “primer extension” and the meaning of “primer extension” that is ascertainable by reference to the specification are inconsistent. In this instance, the MPEP clearly instructs that the construction that is required by the specification takes precedence. It also follows then that adding claim limitations that are inconsistent with the construction of “primer extension” required by the specification constitute new matter.


Rejection of claims 2-3 and 5 under 35 USC § 112(a), for lack of enablement
	Applicant argues that the rejection of claims 1-17 for lack of enablement should be withdrawn in view of the current amendments to the claims (Remarks, pp. 10-11).
	The Examiner agrees as to claims 1, 3-4 and 6-17, but does not agree as to claims 2-3, 5 and 18-20, for the reasons discussed below.
	The rejection is withdrawn as to claim 1, 3-4 and 6-17, maintained as to claims 2-3 and 5, and newly applied to claims 18-20.

Rejection of claims 1 and 4-15 under 35 USC § 103 over Godwin
	Applicant argues the rejection of claims 1 and 4-15 as obvious over Godwin should be withdrawn for several reasons (Remarks, p. 13). First, Applicant argues that “Godwin does not disclose or suggest dissociation of nucleic acids into single-stranded templates comprising first and second strands comprising target sequences and complementary sequences to the target sequences, respectively, and this has been explicitly acknowledged” in the Non-Final Office Action at pp. 26-27 (Remarks, p. 13).
	The Examiner agrees in part, and disagrees in part. Claim 1 has been amended to require “dissociating nucleic acids from the nucleic acid sample into single-stranded templates, comprising … a second sequence that is complementary to the first strand, said second strand comprising a complementary sequence to the target sequence”. As noted in the Non-Final Office Action mailed August 26, 2020, Godwin teaches enriching nucleic acids from two 
	Next, Applicant argues that the instant claims are further distinguishable from Godwin in that, after dissociation, simultaneously enriching the first and second strands “is required to largely suppress potential amplification” and that the “skilled artisan recognizes that common tail sequences in the primers used to enrich the first and second strands, once dissociated, allows for formation of intramolecular hairpins, which suppresses the primer extension products from being utilized as templates for further rounds of amplification” (Remarks, pp. 13-14).
	The Examiner disagrees. The instant claims refer to “primers” that bind to a nucleic acid strand and that can be extended by polymerization (e.g., claim 1, “(b) annealing to a first strand … (c) extending by polymerization the primer”). The claims do not impose any additional structural limitations on the primer, other than these capabilities to anneal and be extended. Again, the claims must be construed in view of and consistent with the specification. The specification teaches “the primer may be of any suitable sequence so long as it is capable of hybridizing to the template to initiate extension … the hybridization may be complete or there may be one or a few nucleotides that do not have an exact hybridization match between the 
	Applicant then argues that Godwin is distinguishable from the instant claims in that Godwin teaches a method wherein ligation occurs between an adaptor and a 5’ primer end of the primer extension product, or between an adaptor and both a 5’ primer end and a 3’ end of the primer extension product. In contrast, the instant claims are ligating an adapter to the 3’ end only of the primer extension product. This results in “ligated products of varied length and rich complexity, whereas ligating taught by Godwin is such that the 5’ primer end generates fixed-length ligated products” (Remarks, p. 14).
	The Examiner disagrees. The instant claims use open transitional language (e.g., claim 1: “A method … comprising the steps of”). Such language does not exclude additional, unrecited elements or method steps. MPEP 2111.03. Therefore, Godwin is not distinguishable from the instant claims merely because Godwin includes additional method steps.
	Finally, Applicant argues that the obviousness rejection should be withdrawn because “[a]n articulated reasoning for motivation to combine with some rational underpinning is critical, and is absent in the Action” and thus the Action does not establish a prima facie case of obviousness (Remarks, pp. 14-15). 
	The Examiner disagrees. A motivation to combine the various embodiments of Godwin is present in the Non-Final Office Action mailed August 26, 2020 on, e.g., p. 25.

	These arguments are not persuasive. The rejection is maintained to the extent that Godwin applies to the newly amended claims.

Rejection of claims 2-3 under 35 USC § 103 over Godwin in view of Makarov
	Applicant argues that the obviousness rejection of claims 2-3 over Godwin in view of Makarov should be withdrawn (Remarks, p. 15). Specifically, Applicant argues that previous claim 2 (and now currently amended claim 1) require dissociation of nucleic acids into single-stranded templates comprising first and second strands comprising target sequences and complementary sequences to the target sequences (Remarks, p. 16). In addition, Applicant argues that the Makarov methods, which are directed to PCR, are mutually exclusive with the claimed embodiments, which are directed to linear amplification (Remarks, p. 16). 
	The Examiner disagrees. As noted above in conjunction with the discussion of Godwin, Applicant’s argument that the instant claims are directed to linear amplification (i.e., primer extension) as opposed to PCR relies on an interpretation of “primer” to require “a common tail sequence that allows for the formation of intramolecular hairpin structures”. For the reasons, discussed above, the Examiner does not agree that this is a proper construction of “primer”. Rather, “primer” includes a large genus of oligonucleotides. One could argue (although Applicant did not) that an oligonucleotide with “a common tail sequence that allows for the formation of intramolecular hairpin structures” may be a sub-genus or species within that larger genus of primers, however, that large genus of primers would also include oligonucleotides without common tail sequences. If the primer does not somehow inhibit 
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.

Rejection of claims 16-17 under 35 USC § 103 over Godwin in view of Edelman
	Applicant argues that the obviousness rejection of claims 16-17 over Godwin in view of Edelman should be withdrawn. Specifically, Applicant argues that claims 16-17 depend directly or indirectly from claim 1, and that Edelman fails to cure the deficiencies of Godwin and Makarov (Remarks, p. 18).
	The Examiner disagrees with the characterizations of Godwin and Makarov, for the reasons discussed above.

	This argument is not persuasive. The rejection is maintained

Information Disclosure Statement
The Information Disclosure Statement submitted December 4, 2020 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter Rejections
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1, as filed in the original disclosure of August 7, 2018, recites a 
method of enriching at least one target sequence from a nucleic acid sample comprising a number of primer extension steps “thereby producing a plurality of nucleic acids comprising the target sequence and the known sequence”. Claim 2, as filed in the original disclosure of August 7, 2018, recites a method comprising a number of primer extension steps “thereby producing a plurality of nucleic acids comprising the complementary sequence to the target sequence”.

	Applicant asserts that support for the amendment comes at least from the original claims and paras. 20 and 23 of the instant published application, US Patent App. Pub. No. 2020/0048692. The description provided by original claims 1 and 2 are discussed above, and clearly do not provide for a method that results in the use of a template strand with a target sequence to produce a primer extension product complementary to the target sequence, nor for a method that results in the use of a complementary strand to the template strand to produce a primer extension product comprising the target sequence. The recited paragraphs of the published application also do not provide written description support for the amendments, as para. 20 teaches using a nucleic acid template comprising the locus of interest to produce a primer extension product “comprising the locus of interest flanking the target sequence”. In addition, para. 23 teaches using a second strand that is complementary to the target sequence to produce a primer extension product “corresponding to the second strand”. Para. 23 further refers to this method as resulting in “a complementary sequence to the target sequence also being enriched”.

	It should be noted that, according to the specification (para. 13), Figure 1 illustrates one embodiment of the claimed methods. However, the meaning of Figure 1 is unclear, and the method it depicts may not be enabled. The specification teaches that the first strand comprises the target sequence, which is denoted with an asterisk. However, in Figure 1, the asterisk appears in the first and second strand in step (a), in the first strand and the primer extension product of steps (c) and (d), and in the primer extension product of step (f). It is not clear how each of these sequences could simultaneously comprise the target sequence in view of the steps depicted in Figure 1. One could argue that the asterisk actually represents either the target sequence, the sequence complementary to the target sequence, or the sequence reverse complementary to the target sequence, whichever seems more appropriate. However, given that the remainder of the specification clearly distinguishes between the target sequence and the sequence complementary to the target sequence, the broadest reasonable interpretation of the asterisk in Figure 1 would not include each of the target sequence, its complement, or its reverse complement, in the absence of a clear teaching to the contrary. Such a teaching is absent. Where the specification is ambiguous as to whether the inventor used claim terms 
	In the Response to Non-Final Office Action filed December 4, 2020, Applicant added amendments to claims 1-2 and 8-9, and added new claims 18-21, all of which are consistent with the Response filed June 11, 2020, and all of which are inconsistent with the originally filed specification and claims, discussed above. Consequently, the instantly amended claims are rejected with the same reasoning as that articulated above.

	Claim 1 recites the limitation “a 5’ recessed single-stranded region” in step (f). Claim 21 makes the same recitation in step (f’). For the reasons discussed below in conjunction with the 35 USC 112(b) indefiniteness rejections, the meaning of this limitation is not clear. To the extent that the limitation is intended to be directed to an adapter with a 5’ end that is both recessed and single-stranded, that limitation constitutes new matter, as the original specification and claims do not describe an adapter with a 5’ end that is both recessed and single-stranded.

Claims 2-21 depend directly or indirectly from claim 1 and consequently incorporate the new matter issues of claim 1.


Lack of Enablement Rejection
Claims 2-3, 5 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a primer extension reaction on a single stranded nucleic acid followed by adaptor ligation, does not reasonably provide enablement for the remainder of the claimed embodiments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Claim 1 recites a method using a single stranded template nucleic acid comprising a 
target sequence (i.e., a first strand, step a), annealing a primer to that template strand 3’ to the target sequence and extending the primer to produce a primer extension product comprising a sequence that is complementary to the target sequence (steps b and c), repeating these steps (step e), and then ligating an adaptor to the primer extension products (step f), “thereby producing a plurality of nucleic acids comprising the complementary sequence to the target sequence and the known sequence”.
	Claim 2 depends from claim 1 and recites a method using a second strand single stranded nucleic acid that is complementary to the first strand, and that contains both the complementary sequence to the target sequence (recited in claim 1(a)) and the target sequence (recited in claim 2(b’)), annealing a primer to that second strand 3’ to the target sequence and extending the primer to produce a primer extension product comprising the target sequence (steps b’ and c’), repeating these steps (step e’), and then ligating an adaptor to the primer extension products (step f), “thereby producing a plurality of nucleic acids 
	The specification does not disclose enough information for one of ordinary skill in the art to make and use the inventions of claims 2-3, 5 and 18-20 without undue experimentation.

In considering whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue,” the factors set forth in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) should be considered. These factors are:
The breadth of the claims,
The nature of the invention, 
The state of the prior art,
The level of one of ordinary skill in the art,
The level of predictability in the art, 
The amount of direction provided by the inventor,
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each of these will be discussed in turn below.
Nature of the Invention and the Breadth of the Claims
	The invention of instant claims 2-3, 5 and 18-20 is directed to a method of using primer extension reactions to enrich for target sequences. More specifically, the claims are directed to 
Claim 2 is directed to a method of performing a primer extension reaction on a nucleic acid strand that is complementary to the target strand using a primer that hybridizes 3’ to the target sequence, and where the nucleic acid strand comprises both the target sequence and the sequence complementary to the target sequence. The resulting primer extension product comprises the target sequence. Claim 2 depends from claim 1, and the target sequence of claim 2 derives antecedent basis from the target sequence of same 1. That is, the target sequence of claim 1 and the target sequence of claim 2 are the same nucleic acid sequence.
As noted above in conjunction with the 35 U.S.C. 112(a) new matter rejections, the specification only discloses embodiments that are described as comprising primer extension of a template strand comprising a target sequence to produce a primer extension product comprising the target sequence, and that comprise primer extension of a strand complementary to the template strand comprising a sequence complementary to a target sequence to produce a primer extension product comprising a sequence that is complementary to the target sequence. In addition, as noted above in conjunction with the new matter rejections, Figure 1 teaches the target sequence in the first and second strand in step (a), in the first strand and the primer extension product of steps (c) and (d), and in the primer extension product of step (f).
Since claim 2 is construed to encompass a number of additional embodiments, the claims are overly broad as to those embodiments. For instance, the embodiment of claim 2, 
Level of One of Ordinary Skill in the Art 
	One of ordinary skill in the art would have the knowledge equivalent to a graduate-level degree in molecular biology.
Level of Predictability and Amount of Direction Provided by Inventor
As noted above, the specification only clearly discloses embodiments that are described as using primer extension of a template strand comprising a target sequence to produce a primer extension product comprising the target sequence, and that perform primer extension of a strand complementary to the template strand comprising a sequence complementary to a target sequence to produce a primer extension product comprising a sequence that is complementary to the target sequence. In addition, the primer hybridizes to a sequence that is 3’ to the target sequence (claim 1), or that is 3’ to the sequence that is complementary to the target sequence (claim 2). Therefore, regarding the additional embodiments encompassed by claim 2, the specification provides no direction.
In addition, while these claims are generally directed to performing primer extension reactions on single-stranded nucleic acid templates where the primer hybridizes 3’ to the region of interest, the reactions of the instant invention are not consistent with what one of ordinary skill in the art would consider a primer extension reaction with such a primer. That is, a primer extension reaction typically comprises providing a template molecule, providing a primer that hybridizes 3’ to the region of interest in a template molecule, annealing the primer to the template molecule and extending the primer, thus resulting in the production of a primer 
However, the instant specification teaches, as noted above, performing a primer extension reaction on a template molecule comprising a target sequence to produce a primer extension product comprising the target sequence molecule (not the reverse complement of the target sequence molecule, as would be expected by the ordinary artisan), and teaches performing a primer extension reaction on a strand that is complementary to the template molecule comprising a complementary sequence to the target sequence to produce a primer extension product that comprises the complementary sequence to the target sequence. In other words, when construed in light of the specification, “primer extension reaction” means some sort of linear amplification reaction in which an identical copy of the template molecule is created (hereinafter, “modified primer extension reaction”). 
While one of ordinary skill in the art would generally know how to perform “primer extension reactions”, it is not clear how “modified primer extension reactions” would be performed, except to infer that a number of additional steps in addition to what is described in the specification would be required to manipulate the primer extension reaction product to make it identical to the template molecule. There is no teaching in the specification as to what these additional steps would be, nor would those steps be readily apparent to one of ordinary 
Existence of Working Examples
As noted, the specification does not provide working examples of any additional steps that would be required to perform “modified primer extension reactions” as described in the specification, and originally filed claims, nor does the specification provide any working examples to describe how to perform the newly added embodiments created by the current amendments to the claims.
Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure
Considering the disclosure in the specification as a whole, to make and use the invention of instant claims 2-3, 5 and 18-20, one of ordinary skill in the art would have to engage in experimentation at least to determine the following:
Regarding the method of claim 2, the additional steps required to perform the “modified primer extension reaction” with a primer that hybridizes 3’ to the target sequence to produce a primer extension product that comprises a sequence that is identical to the template molecule (as encompassed by claim 2 and required by claims 5 and 18-20).
How to perform a “modified primer extension reaction” on the second strand of claim 2, which comprises both the target sequence and the sequence that is complementary to the target sequence, to produce the target sequence.
What double stranded nucleic acid samples can be used in the methods, given that the single stranded nucleic acid template molecule must comprise a target sequence, and the second strand must comprise both the same target sequence and a sequence that is complementary to that target sequence. 

For the above reasons, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.

Claims 3, 5 and 18-20 depend directly or indirectly from claim 2 and consequently incorporate the lack of enablement issues of claim 2.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation “a 5’ recessed single-stranded region” in step (f). Claim 21 makes the same recitation in step (f’). The meaning of this limitation is not clear. Specifically, it is not clear how the 5’ end of the adapter can be recessed and single-stranded. It seems that the recessed end would have to be part of the double-stranded region of the adapter. In addition, the structure in Fig. 1(f) is consistent with this latter interpretation, as it appears to show the 5’ recessed end of the adaptor being part of the double-stranded region.

Claims 2-21 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issues of claim 1.

Claim 21 recites the limitation “wherein the sequence on the second strand complementary to the target sequence on the first strand comprises a second target sequence”. The meaning of this limitation is not clear. Specifically, it is not clear if the second target sequence is a different sequence than the sequence that is complementary to the (first) target sequence, or if the second target sequence is merely a different name for the sequence that is complementary to the (first) target sequence. If it is the former, it is not clear what the relationship is between the (first) target sequence and the second target sequence. For example, the ordinary artisan could interpret the second target sequence as being a sub-sequence of the (first) target sequence, or perhaps the sequences overlap. If it is the latter, the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (WO 2018/162538 A1) and further in view of Makarov (US Patent App. Pub. No. 2016/0340746).

Regarding independent claim 1, Godwin teaches …
A method of enriching at least one sequence complementary to at least one target sequence from a nucleic acid sample, comprising the steps of: (a) dissociating nucleic acids from the nucleic acid sample into single-stranded templates comprising a first strand comprising the target sequence (p. 1, ll. 17-19: “a method of enriching a target polynucleotide from a sample … providing a sample comprising the target polynucleotide”; p. 6, ll. 21-23: “a double-stranded RNA-DNA hybrid … subjecting the sample to double stranded nucleic acid denaturation conditions”; Fig. 2, right panel shows enrichment of a sequence complementary to a target sequence);
(b) annealing to the first strand a primer that binds the first strand at a position that is 3' in relation to the target sequence on the first strand (Fig. 5, first step);
(c) extending by polymerization the primer that binds the first strand over part or all of the full length of the first strand to produce a primer extension product comprising the [reverse] complementary sequence to the target sequence (Fig. 5, first step);

(e) repeating steps (a) through (d) one or more times (p. 21, ll. 31-32: “[t]he method … further includes a step … of … linear amplification”);
and (f) ligating to the 3' end of the primer extension product comprising the [reverse] complementary sequence to the target sequence an adaptor comprising a first end comprising a double-stranded region and a second end comprising a 5’ recessed single-stranded region (Fig. 5, step 2; Fig. 6, and the accompanying description on page 26, shows an adaptor ligated to the 3’ end of the primer extension product; p. 1, ll. 22-27: “contacting the sample with the adaptor comprising a longer strand with a 5’-overhang and a shorter strand … hybridizing the adaptor to the primer extension product”);
wherein the adaptor comprises a known sequence (p. 6, ll. 7-8: “[t]he adaptor may also comprise a barcode, which may be a sample-identification barcode”);
and wherein the ligation occurs between the 5' recessed end of the second end of the adaptor and the 3’ end of the primer extension product (Fig. 5; Fig. 6 and the accompanying description on page 26).

Regarding the limitation, (a) … and a second strand that is complementary to the first strand, said-3-Application No. 16/057,004Docket No.: CTYU.P0026US/1001029846 Reply to Office Action of March 27, 2020second strand comprising a complementary sequence to the target sequence, Godwin teaches simultaneously enriching target nucleic acids from two separate nucleic acid strands, but does not teach that the two separate nucleic acid strands were dissociated from a 
However, Makarov teaches this limitation (para. 32: “[i]n one embodiment, the input DNA is genomic DNA … the input DNA is … double-stranded”; para. 131: “method of adapter ligation to the ends of PCR amplicons”; para. 206: “specific targets can be selected and enriched … attachment of the 3’ adapter and 5’ adapter to randomly fragmented, denatured and primer-extended DNA substrates, where the primer or plurality of primers anneal to known targeted DNA regions”).

Regarding the limitation … thereby producing a plurality of nucleic acids comprising the complementary sequence to the target sequence and the known sequence. This limitation apparently recites the intended result of the method steps, and, as such, cannot be used to distinguish the prior art. MPEP 2111.04.

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Godwin, and to incorporate aspects of different embodiments in Godwin, including repeating the primer extension steps. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches various ways to adjust and customize the method, as needed. Therefore, one of ordinary skill in the art would have been motivated to use various aspects of different Godwin embodiments to customize a nucleic acid analysis method for their particular requirements. Specifically, the ordinary artisan would have been motivated to repeat the 
In addition, it would have been prima facie obvious to practice the method of Godwin, and to apply it to the double-stranded nucleic acid of Makarov. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches the use of PCR to amplify the ligation product. However, Godwin does not teach the use of PCR to amplify the second strand of a denatured, double stranded nucleic acid. Makarov also teaches the need for detecting nucleic acids in samples with low DNA quantity, and teaches the use of PCR prior to adaptor ligation to enrich for the target sequence. One of ordinary skill in the art would have been motivated to try the PCR amplification method of Makarov, since the Makarov method is particularly useful in samples with low DNA quantity. The ordinary artisan would have had an expectation of success as Godwin teaches that the method is customizable.


Regarding claim 2, which depends from claim 1, Godwin additionally teaches …
said method further comprising the steps of: (b’) annealing to the second strand a primer that binds the second strand at a position that is 3’ in relation to the [reverse complement of the] target sequence on the second strand (Fig. 5, first step);

(d’) dissociating the primer extension product comprising the target sequence from the second strand (Fig. 5, purification 1);
(e’) repeating steps (b’) through (d’) one or more times (p. 21, ll. 31-32: “[t]he method … further includes a step … of … linear amplification”);
and (f’) ligating to the 3’ end of the primer extension product comprising the target sequence an adaptor comprising a first end comprising a double stranded region and a second end comprising a single-stranded region, wherein the adaptor comprises a known sequence and wherein the ligation occurs with the 5’ end of the second end of the adaptor (Fig. 5, step 2; Fig. 6, shows an adaptor ligated to the 3’ end of a primer extension product; p. 1, ll. 22-27: “contacting the sample with the adaptor comprising a longer strand with a 5’-overhang and a shorter strand … hybridizing the adaptor to the primer extension product”);
wherein said steps (b’), (c’), (d’), (e’) and (f’) occur at substantially the same time as the respective steps in claim 1 (p. 15, ll. 25-26: “the method of the invention is capable of simultaneously enriching for the target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”).





Regarding claim 3, which depends from claims 1 or 2, Godwin does not teach …
further comprising the step of subjecting the nucleic acids from the nucleic acid sample to dephosphorylation.
However, Makarov teaches this limitation (para. 13: “[i]n the first incubation, double-stranded fragmented DNA is combined with a phosphatase enzyme … the enzyme removes phosphate groups from the termini of the DNA fragments”).

Prior to the effective filing date, it would have been prima facie obvious to practice the method of Godwin plus Makarov, discussed above, and to incorporate the dephosphorylation step of Makarov. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. Godwin also teaches the use of PCR to amplify the ligation product. Makarov also teaches the need for detecting nucleic acids in samples with low DNA quantity, and teaches the use of PCR prior to adaptor ligation to enrich for the target sequence. The ordinary artisan would have been motivated to dephosphorylate the nucleic acids in order to prevent the nucleic acids from self-ligating, or from ligating to each other, as taught by Makarov (para. 13). The ordinary artisan would have had an expectation of success as Godwin teaches that the method is customizable.


Regarding claim 4, which depends from claim 1, Godwin additionally teaches …
further comprising the step of analyzing one or more plurality of nucleic acids comprising the [reverse] complementary sequence to the target sequence (p. 21, ll. 31-35 through p. 22, ll. 1-4: “the method … further includes a step … of amplification. … can involve linear … amplification…. [i]n some embodiments, [t]he primer are universal primers that can support synthesis of one or both strands into which universal primer binding sites have been introduced (i.e., both the top and bottom strands of a double-stranded nucleic acids corresponding to the template of the amplification reaction) …. After the step … of amplification, the method … can include a step … of sequencing”). The instant specification does not define analysis, but does describe various processes as “analysis”, including genotyping tumors and analyzing CRISPR gene editing samples (para. 29). One of ordinary skill in the art understands that these processes involve sequencing.

Regarding claim 5, which depends from claim 2, Godwin additionally teaches …
further comprising the step of analyzing one or more plurality of nucleic acids comprising the target sequence (p. 21, ll. 31-35 through p. 22, ll. 1-4: “the method … further includes a step … of amplification. … can involve linear … amplification…. [i]n some embodiments, [t]he primer are universal primers that can support synthesis of one or both strands into which universal primer binding sites have been introduced (i.e., both the top and bottom strands of a double-stranded nucleic acids corresponding to the template of the 

Regarding claim 6, which depends from claim 1, Godwin additionally teaches …
wherein the adaptor comprises a known unique sequence (p. 16, ll. 10-11: “the barcode may also serve as a unique molecular ID (UID) used to identify each original molecule and its progeny”) comprising at a 5' recessed end of the adaptor a base overhang of 4 to 20 bases (p. 16, ll. 10-11: “the barcode may also serve as a unique molecular ID (UID) used to identify each original molecule and its progeny”; Fig. 6 shows an adaptor with a 5’ recessed end and an overhang; Fig. 7 shows a generic adaptor with an overhang of 5 bases). Therefore, the instant claim recites a range of overhang lengths of four to twenty bases, while Godwin teaches an overhang lengths of five bases. When a claim recites a range, the claim is anticipated is one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claims 7 and 18, Godwin additionally teaches …
wherein the method occurs in a multiplexing manner (p. 16, ll. 8-10: “a barcode can be … used to identify the source of the sample where samples are … multiplexed”).

Regarding claim 8, which depends from claim 1, Godwin additionally suggests …


Regarding claim 9, which depends from claim 8, Godwin additionally suggests …
wherein the method simultaneously enriches the sequences (p. 15, ll. 24-27: “the method … is capable of simultaneously enriching for target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”; p. 18, ll. 17-18: “[s]imultaneous analysis … from the same sample has substantial utility in the clinic”).

Regarding claim 10, which depends from claim 1, Godwin additionally teaches …
wherein the nucleic acid sample is from a mammal (p. 15, ll. 18-19: “the target nucleic acid is a unique characteristic of a human subject”).

Regarding claim 11, which depends from claim 10, Godwin additionally teaches …
wherein the mammal is a human (p. 15, ll. 18-19: “the target nucleic acid is a unique characteristic of a human subject”).

Regarding claim 12, which depends from claim 11, Godwin additionally teaches …
wherein the human is an individual known to have or suspected of having a disease (p. 15, ll. 13-15: “the target nucleic acid comprises a biomarker, i.e., a gene whose variants are associated with a disease or condition”).

Regarding claim 13, which depends from claim 12, Godwin additionally teaches …
wherein the disease is cancer (p. 14, ll. 4-7: “[b]arcodes allow tracking each individual nucleic acid molecule in the sample to assess, e.g., the presence and amount of circulating tumor DNA (ctDNA) molecules in a patient’s blood in order to detect and monitor cancer without a biopsy”).

Regarding claim 14, which depends from claim 13, Godwin additionally teaches …
wherein the one or more target sequences comprises one or more markers for the cancer (p. 14, ll. 4-7: “[b]arcodes allow tracking each individual nucleic acid molecule in the sample to assess, e.g., the presence and amount of circulating tumor DNA (ctDNA) molecules in a patient’s blood in order to detect and monitor cancer without a biopsy”).


wherein the suspected disease is a genetic disorder (p. 15, ll. 13-15: “[i]n some embodiments, the target nucleic acid comprises a biomarker, i.e., a gene whose variants are associated with a disease or condition”).

Regarding claim 19, which depends from claim 2, Godwin additionally suggests …
wherein the method enriches 2, 3, 4, 5, 6, 7, 8, 9, 10, or more target sequences (p. 14, ll. 23-24: “[m]ultiple nucleic acids, including all the nucleic acids in a sample may be detected using the method”; p. 15, ll. 9-10: “[i]n some embodiments, multiple genes, gene fragments, intergenic regions and gene transcripts constitute target nucleic acids”; p. 15, ll. 18-20: “the target nucleic acid is a unique characteristic of a human subject, e.g., a combination of HLA or KIR sequences”; p. 24, l. 2: “the panel covers a total of 61 targets”). While Godwin does not teach the particular number of target sequences recited in the instant claims, it clearly describes embodiments directed to multiple target sequences, and in groups with various species numbers, including groups with smaller species numbers, e.g., HLA typing, and groups with larger species numbers, e.g., all the nucleic acids in a sample. 

Regarding claim 20, which depends from claim 19, Godwin additionally suggests …
wherein the method simultaneously enriches the sequences (p. 15, ll. 24-27: “the method … is capable of simultaneously enriching for target nucleic acid in both RNA and DNA forms and is effective whether one or both forms are present”; p. 18, ll. 17-18: “[s]imultaneous analysis … from the same sample has substantial utility in the clinic”).

Regarding claim 21, which depends from claim 1, Godwin additionally teaches …
and wherein the method further comprising the steps of: (b’) annealing to the second strand a primer that binds the second strand at a position that is 3’ in relation to the second target sequence on the second strand (Fig. 5, first step);
(c’) extending by polymerization the primer that binds the second strand over part or all of the full length of the second strand to produce a primer extension product comprising the complementary sequence to the second target sequence (Fig. 5, first step);
(d’) dissociating the primer extension product comprising the complementary sequence to the second target sequence from the second strand (Fig. 5, purification 1);
(e’) repeating steps (b’) through (d’) one or more times (p. 21, ll. 31-32: “[t]he method … further includes a step … of … linear amplification”);
and (f’) ligating to the 3’ end of the primer extension product comprising the complementary sequence to the second target sequence an adaptor comprising a first end comprising a double stranded region and a second end comprising a 5’ recessed single-stranded region, wherein the adaptor comprises a known sequence and wherein the ligation occurs with the 5’ end of the second end of the adaptor (Fig. 5, step 2; Fig. 6, shows an adaptor ligated to the 3’ end of a primer extension product; p. 1, ll. 22-27: “contacting the sample with the adaptor comprising a longer strand with a 5’-overhang and a shorter strand … hybridizing the adaptor to the primer extension product”);
wherein said steps (b’), (c’), (d’), (e’) and (f’) occur at substantially the same time as the respective steps in claim 1 (p. 15, ll. 25-26: “the method of the invention is capable of 

Regarding the limitation … wherein the sequence on the second strand complementary to the target sequence on the first strand comprises a second target sequence, to the extent that the second target sequence is simply a different name for the sequence that is complementary to the (first) target sequence, it is taught by Makarov, as cited in claim 1 above (para. 32: “[i]n one embodiment, the input DNA is genomic DNA … the input DNA is … double-stranded”; para. 131: “method of adapter ligation to the ends of PCR amplicons”; para. 206: “specific targets can be selected and enriched … attachment of the 3’ adapter and 5’ adapter to randomly fragmented, denatured and primer-extended DNA substrates, where the primer or plurality of primers anneal to known targeted DNA regions”).

Regarding the limitation … thereby producing a plurality of nucleic acids comprising the complementary sequence to the second target sequence and the known sequence. This limitation apparently recites the intended result of the method steps, and, as such, cannot be used to distinguish the prior art. MPEP 2111.04.

In view of the foregoing, claims 1-15 and 18-21 are prima facie obvious over Godwin in view of Makarov.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (WO 2018/162538 A1) in view of Makarov (US Patent App. Pub. No. 2016/0340746) as applied to claim 1 above, and further in view of Edelman (WO 2018/115855 A1).

Regarding claim 16, which depends from claim 15, Godwin does not teach …
wherein the individual is a fetus.
However, Edelman teaches this limitation (p. 168, ll. 24-28: “the microparticles may originate from the maternal blood of a pregnant individual, wherein the embryo … has been subject to … genetic modification processes … may comprise a CRISPR modification procedure”).

Regarding claim 17, which depends from claim 1, Godwin does not teach …
wherein the nucleic acid sample is from a CRISPR gene editing sample.
However, Edelman teaches this limitation (p. 168, ll. 24-28: “the microparticles may originate from the maternal blood of a pregnant individual, wherein the embryo … has been subject to … genetic modification processes … may comprise a CRISPR modification procedure”).

Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the method of Godwin plus Makarov, discussed above, and to apply it to the sample of Edelman. Godwin teaches the need for detecting rare target sequences from small amounts of samples and varying types of samples. The Godwin method is directed to 

In view of the foregoing, claims 16-17 are prima facie obvious over Godwin in view of Makarov, and further in view of Edelman.

Conclusion
Claims 1-21 are pending and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637